FIRST AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Effective Date: As of May 21, 2007

Execution Date: May 21, 2007

THIS FIRST AMENDMENT (this “Amendment”) is made to the February 20, 2007, Third
Amended and Restated Credit Agreement (the “Credit Agreement”) by and between:

WHITEHALL JEWELLERS, INC. (the “Borrower”), a Delaware corporation having its
principal place of business at 125 South Wacker, #2600, Chicago, Illinois 60606;

the lending institutions signatory hereto (collectively, the “Lenders”);

LASALLE BANK NATIONAL ASSOCIATION (“LaSalle”), as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) for the Agents (as hereinafter defined) and the Lenders;
and

BANK OF AMERICA, N. A. and WELLS FARGO RETAIL FINANCE, LLC, as co-managing
agents (collectively, in such capacity, the “Managing Agents” and together with
the Lenders and Agents, the “Credit Parties”).

In consideration of the mutual covenants contained herein and benefits to be
derived herefrom.

BACKGROUND:

A.           The Borrower has requested that the Credit Agreement be amended so
as to permit Borrower to, among other things, borrow up to $35,000,000 in term
loans, secured by all of Borrower’s assets, and use the proceeds thereof to
repay certain subordinated indebtedness and for working capital.

B.            The Borrower has further advised the Credit Parties that the term
loan obligations will also be secured by a letter of credit issued for the
account of PWJ Lending LLC (the “Account Party”), and that as a condition to it
causing such letter of credit to be issued, the Account Party has required that
the Borrower agree to reimburse it for any draws under the letter of credit. The
Borrower has requested that the Credit Agreement be amended so as to permit it
to, among other things, agree to so reimburse the Account Party.

C.           The Credit Parties are willing to agree to foregoing, but only upon
the terms and conditions set forth in this Amendment.

ACCORDINGLY, IT IS HEREBY AGREED, AS FOLLOWS:

SECTION 2.      AMENDMENTS

2.1          The following definitions are hereby added to Article I in the
proper alphabetical order:

 

 


--------------------------------------------------------------------------------

 

 

“Senior Term Loan Agreement” means the Term Loan and Security Agreement dated as
of May 21, 2007 between and among Borrower, LaSalle as administrative and
collateral agent, the term loan lenders party thereto from time to time and
certain other parties thereto, as amended, modified, supplemented, restated or
replaced from time to time.

“Term Loan Administrative Agent” means the administrative agent under the Senior
Term Loan Agreement.

“Term Loan Letter of Credit” means the standby letter of credit issued by
LaSalle Bank National Association for the benefit of, and the original of which
has been delivered to, the Term Loan Administrative Agent for the benefit of the
“Credit Parties” under the Senior Term Loan Agreement.

“Term Loan Letter of Credit Reimbursement Agreement” means the Reimbursement
Agreement dated as of May 21, 2007 between the Borrower and PWJ Lending LLC, a
Delaware limited liability company.

2.2          In the definition of Applicable Margin in Article I, the phrase “or
Indebtedness pursuant to the Senior Term Loan Agreement” shall be added
immediately after the parenthetical in clause (b) thereof.

2.3          The definition “Intercreditor Agreement” in Article I shall be
deleted in its entirety and the following shall be substituted therefor:

“Intercreditor Agreement” means the Third Amended and Restated Intercreditor and
Lien Subordination Agreement date as of May 21, 2007 between and among the
Administrative Agent and Collateral Agent, the Term Loan Administrative Agent,
PWJ Lending LLC in its individual capacity under the Term Loan Letter of Credit
Reimbursement Agreement; PWJ Lending LLC, as agent under the Subordinate
Facility, and the Borrower

2.4          In the definition of Permitted Encumbrances in Article I, clause
“(o)” shall be deleted in its entirety and shall be the following:

“(o)        liens in connection with and to secure Indebtedness pursuant to (i)
the Subordinate Facility; (ii) the Senior Term Loan Agreement and (iii) the Term
Loan Letter of Credit Reimbursement Agreement.”

2.5          In the definition of Permitted Indebtedness in Article I, clause
“(j)” shall be deleted in its entirety and shall be replaced by clause “(j)” set
forth below:

“(j)          Subordinated Indebtedness the proceeds of which are used to prepay
Indebtedness under the Subordinate Facility as permitted under the Intercreditor
Agreement, and Indebtedness under the Senior Term Loan Agreement;”

2.6          In the definition of Permitted Indebtedness in Article I, the “and”
shall be deleted at the end of clause (n), the “.” shall be deleted at the end
of clause (o) and shall replaced by “ and”, and the following shall be added
after clause (o):

“(p) Indebtedness pursuant to the Senior Term Loan Agreement; and

 

 


--------------------------------------------------------------------------------

 

 

(q) Indebtedness pursuant to the Term Loan Letter of Credit Reimbursement
Agreement.”

2.7          In the definition of Prepayment Event in Article I, clauses “(c)”
and “(d)” shall be deleted in their entirety and shall be replaced by the
following:

“(c)                The issuance by a Loan Party of any Equity Interests, other
than any such issuance of Equity Interests (i) to a Loan Party, (ii) as
otherwise specifically provided in this Agreement or (iii) the proceeds of which
are used to prepay Indebtedness under the Subordinate Facility in accordance
with the Intercreditor Agreement, or which are used to prepay Indebtedness under
the Senior Term Loan Agreement;

(d)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness (including, without limitation,
Subordinated Indebtedness the proceeds of which are used to prepay Indebtedness
under the Subordinate Facility in accordance with the Intercreditor Agreement or
which are used to prepay Indebtedness under the Senior Term Loan Agreement;);
or”

2.8          The first sentence of Section 2.02(e) shall be deleted in its
entirety and the following shall be substituted therefor:

“The Administrative Agent, without the request of the Borrower, may advance any
interest, fee, service charge, Credit Party Expense, or other amount then due
and payable to any Credit Party from the Loan Parties pursuant hereto or any
other Loan Document, or any amounts due and owing pursuant to the Senior Term
Loan Agreement which are not paid by a draw under Term Loan Letter of Credit,
and may charge the same to the Loan Account notwithstanding that an Overadvance
may result thereby.”

2.9          Section 7.06(e) shall be deleted in its entirety and the following
shall be substituted therefor:

“(e)         the Loan Parties may issue and sell Equity Interests, and make
Permitted Restricted Subordinated Debt Payments or payments and prepayments of
Indebtedness under the Senior Term Loan Agreement, with the Equity Proceeds
thereof, or with the proceeds of Subordinated Indebtedness or with the proceeds
of Indebtedness incurred under the Senior Term Loan Agreement, as the case may
be; and”

2.10        Section 7.07(b) shall be deleted in its entirety and the following
shall be substituted therefor:

“(b)(i) Permitted Restricted Subordinated Debt Payments and (ii) payments and
prepayments of Indebtedness under the Senior Term Loan Agreement to the extent
permitted under Section 7.06(e).”

2.11        In Section 7.10, the phrase “or the Senior Term Loan Agreement”
shall be added at the end of the parenthetical.

2.12        In Section 8.01(e), the phrase “, under the Senior Term Loan
Agreement, under the Term Loan Letter of Credit Reimbursement Agreement, and”
shall be added immediately after the phrase “under the Subordinate Facility”.

 

 


--------------------------------------------------------------------------------

 

 

2.13        In Section 8.01, clauses (q) and (r) shall each be deleted in their
entirety and the following shall be substituted therefor:

“(q) Intentionally Omitted; or

(r) Intentionally Omitted; or”

SECTION 3.      PRECONDITIONS TO EFFECTIVENESS:

The effectiveness of this Amendment is expressly conditioned upon the following:

3.1          Receipt by the Credit Parties of a fully executed copy of this
Amendment.

3.2          Receipt by the Credit Parties of reimbursement from the Borrower
for all reasonable costs, expenses, and legal fees incurred in connection with
the negotiation and preparation of this Amendment and all documents,
instruments, and agreements incidental hereto. The Administrative Agent is
hereby authorized to make an advance under the Loan to fund that reimbursement.

SECTION 4.       RATIFICATION; WAIVER OF CLAIMS:

4.1          Except as provided herein, all terms and conditions of the Credit
Agreement and of the other Loan Documents shall remain in full force and effect.
The Borrower hereby ratifies, confirms, and re-affirms all terms and provisions
of the Loan Documents.

4.2          The Borrower hereby acknowledges and agrees that there is no basis
nor set of facts on which any amount (or any portion thereof) owed by the
Borrower under the Credit Agreement could be reduced, offset, waived, or
forgiven, by rescission or otherwise; nor is there any claim, counterclaim,
offset, or defense (or other right, remedy, or basis having a similar effect)
available to the Borrower with regard thereto; nor is there any basis on which
the terms and conditions of any of the Obligations could be claimed to be other
than as stated on the written instruments which evidence such Obligations.

4.3          The Borrower hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against any Credit Party, or its parent,
affiliates, predecessors, successors, or assigns, or its officers, directors,
employees, attorneys, or representatives, with respect to the Obligations, or
otherwise, and that if the Borrower now has, or ever did have, any offsets,
defenses, claims, or counterclaims against any Credit Party, or its parent,
affiliates, predecessors, successors, or assigns, or its officers, directors,
employees, attorneys, or representatives, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Amendment, all of them are hereby expressly WAIVED, and the
Borrower hereby RELEASES each Credit Party and its officers, directors,
employees, attorneys, representatives, affiliates, predecessors, successors, and
assigns from any liability therefor.

SECTION 5.      REPRESENTATIONS, WARRANTIES, AND COVENANTS OF THE BORROWER:

 

 


--------------------------------------------------------------------------------

 

 

5.1          In order to induce the Credit Parties to enter into this Amendment,
the Borrower hereby represents and warrants to the Credit Parties that no Event
of Default exists, or solely with the passage of time or notice, would exist
under the Loan Documents.

SECTION 6.       MISCELLANEOUS:

6.1          Capitalized terms used in this Amendment which are defined in the
Credit Agreement are used as so defined.

6.2          This Amendment may be executed in counterparts and by each party on
a separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be as effective as delivery of a manually executed counterpart of this Agreement

6.3          This Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

6.4          Any determination that any provision of this Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

6.5          The Borrower shall execute and deliver to the Credit Parties
whatever additional documents, instruments, and agreements that the
Administrative Agent may require in order to give effect to, and implement the
terms and conditions of this Amendment.

[Signature Pages Follow]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

  BORROWER         WHITEHALL JEWELLERS, INC.      

 

By:

/s/ Edward Dayoob

 

 

Name:

Edward Dayoob

 

 

Title:

CEO & President

 

 

 


--------------------------------------------------------------------------------

 

 

  LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent and as Collateral
Agent        

 

By:

/s/ Jeff Ryan

 

 

Name:

Jeff Ryan

 

 

Title:

VP

 

 

 

  LASALLE BANK NATIONAL ASSOCIATION, as a Lender        

 

By:

/s/ Jeff Ryan

 

 

Name:

Jeff Ryan

 

 

Title:

VP

 

 

 


--------------------------------------------------------------------------------

 

 

 

  LASALLE BANK NATIONAL ASSOCIATION, as L/C Issuer        

 

By:

/s/ Jeff Ryan

 

 

Name:

Jeff Ryan

 

 

Title:

VP

 

 

 


--------------------------------------------------------------------------------

 

 

 

  WELLS FARGO RETAIL FINANCE, LLC, as a Lender        

 

By:

/s/ Didi Do

 

 

Name:

Didi Do

 

 

Title:

AVP

 

 

 

  WELLS FARGO RETAIL FINANCE, LLC, as a Managing Agent        

 

By:

/s/ Didi Do

 

 

Name:

Didi Do

 

 

Title:

AVP

 

 

 


--------------------------------------------------------------------------------

 

 

 

  GMAC COMMERCIAL FINANCE LLC, as a Lender        

 

By:

/s/ Michael Malcangi

 

 

Name:

Michael Malcangi

 

 

Title:

Vice President

 

 

 


--------------------------------------------------------------------------------

 

 

 

  BANK OF AMERICA, N.A., as a Lender        

 

By:

/s/ Mark D. Twomey

 

 

Name:

Mark D. Twomey

 

 

Title:

VP

 

 

  BANK OF AMERICA, N.A., as a Managing Agent        

 

By:

/s/ Mark D. Twomey

 

 

Name:

Mark D. Twomey

 

 

Title:

VP

 

 

 


--------------------------------------------------------------------------------